Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20  have been  presented for examination.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 05-23-2022, 01-19-2022, 09-15-2021 and 06-04-2020 have been considered. Please see attached PTO-1449. 
In the Election/Restriction requirement of  06-24-2022, Examiner has improperly applied restriction under US standard and practice instead of  National Stage 35 USC 371 standard and practice. As discussed in the interview of 10-18-2022 with Applicant’s representative, claims are still restricted and grouped in 3 group of inventions (Group I, claims 1-7 and 18, Group II, claims 8-12 and 9, and Group III, claims 13-17 and 20), when analyzed  under 35 USC 371 standard.
Applicant representative has elected group 2, claims  8-12 and 19 with traverse.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	Group I, (claims 1-7 and 18), drawn to: determining whether a network message collected from the in-vehicle network and a pre-detected security threat message are identical.
Group II, (claim 8-12 and 19), drawn to:  determining an application order of multiple detection techniques. 
Group III, (claims 13-17 and 20), drawn to: initiating parallel application of multiple detection techniques.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The invention in group I (“determining…whether a network message collected from the in-vehicle network and a pre-detected security threat message are identical..; and skipping…application of multiple detection techniques to the new network message ..)  and group II (“determining…an application order of multiple detection techniques to apply to a new network message…; and applying …the multiple detection techniques…) do not share a technical feature. Therefore, unity of inventing is said to be lacking  between the invention of group I  and the invention of group II.
Group I and III lack unity of invention because the groups do not share the same or corresponding technical feature. The invention in group I (“determining…whether a network message collected from the in-vehicle network and a pre-detected security threat message are identical..; and skipping…application of multiple detection techniques to the new network message ..)  and group III (“initiating …parallel application of multiple detection techniques to a collected network message…; and in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping ..remaining detection techniques from being applied…”) do not share a technical feature. Therefore, unity of inventing is said to be lacking  between the invention of group I and the invention of group II.
 Group II and III lack unity of invention because the groups do not share the same or corresponding technical feature. The invention in group II (“determining…an application order of multiple detection techniques to apply to a new network message…; and applying …the multiple detection techniques to the new network message in a determined application order…”)  and group III (“initiating …parallel application of multiple detection techniques to a collected network message…; and in response to any one detection technique of the multiple detection techniques determining the collected network message as a security threat message, stopping ..remaining detection techniques from being applied…”) do not share a technical feature. Therefore, unity of inventing is said to be lacking between the invention of group II and the invention of group III.
Claim Rejections - 35 USC § 101
	835 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 8-12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention are  directed to an abstract idea without significantly more.
	The claims when analyzed under 2019 Revised Patent Subject Matter Eligibility Guidance are directed to abstract idea. 
	Claim 19 for example, recites “An electronic apparatus…comprising:  one or more processors; and a memory… the instructions… cause the electronic apparatus to perform the step of: determine an application order of multiple detection techniques to apply to a new network message …; and apply the multiple detection techniques to the new network message in a determined application order and determining whether the new network message is a security threat message…”. 
	Claim  is directed to an apparatus, therefore claim passes the step 1 of Patent Subject Matter Eligibility Guidance.
	The limitation of “determine an application order of multiple detection techniques…and apply the multiple detection techniques… and determining…a security threat message” under the broadest reasonable interpretation is directed to organizing human activity. Nothing in claim element precludes the step from particularly being perform through human activity. For example, the claim encompasses a human determines an application order of multiple detection techniques and applies the multiple detection techniques to the network message in a determined order ”. Thus, the claim recites organizing human activity which is an abstract idea when analyzed under step 2A prong 1.
	The additional element of the claim (one or more processors; and a memory including instruction ) is no more than mere instruction to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the additional element(s) of the claim when analyzed under step 2A, prong 2, does not integrate the judicial exception into a practical application.
	Claim further when evaluated under step 2B it is no more than what is well-understood, routine, conventional activity in the field. The additional elements of the claim does not amount to significantly more than the judicial exception. The specification does not provide any indication that the additional elements are anything other than a generic computer component. The mere determining an application order of multiple detection techniques and apply the multiple detection techniques and determining whether the network message is a security threat message is a well-understood, routing and conventional function when it is claimed in a merely generic manner as it is here. 
	Independent claim 8 includes similar limitations and  is rejected under 35 U.S.C. 101 for being directed to abstract idea for the same reason discussed above.
	Dependent claims 9-12 do not cure the deficiency of the independent claim and are rejected under 35 U.S.C. 101 for being directed to abstract idea.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 8 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Maeda et al. (US Patent No. 10,931,634).
	As per claim 8 and 19, Maeda discloses a method of providing security to an in-vehicle network (column 1, lines 9-12, technique to detect attack frame transmitted in a network used in communication by control unit in a vehicle), comprising: determining, by a processor, an application order of multiple detection techniques to apply to a new network message collected from the in-vehicle network (column 17, lines 53-56, “examination parameters…include a parameter specifying an order in which the plurality of examination functions [multiple detection techniques] are executed”; and applying, by the processor, the multiple detection techniques to the new network message in a determined application order and determining whether the new network message is a security threat message (column 17, lines 61-67, “in the examiner 376 that executes the plurality of examination functions according to the parameter specifying the execution order, when any one of the plurality of examination function judges that a received frame is an attack frame…”; figure 8 and column 15, lines 1-20, if frame is judged as an attack frame by one of the examination function units…then, as a result of the judgement , the examiner 376 outputs information indicating that the frame is the attack frame).  
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims  9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hart  et al. (US Patent No. 10,262,137).
	As per claim 9, Maeda discloses all limitations of claim as applied to claim 8 above. Maeda does not explicitly disclose, but in an analogous art Hart discloses wherein the application order of the multiple detection techniques is determined based on a history of detection of the multiple detection techniques applied to at least one network message previously collected from the [in-vehicle] network (column 8, lines 58-65, column 14, line 18-41, “the incident table 400 may identify a malware incident indicator such as incident count..[t]he incident may identify a number of malware detections and/or preventions made by respective security product…[a]ccordingly, security module 145 may determine the application A 335 with 327 detected/prevented incidents outperforms application C 345 with 222 detected/prevented incidents…”, and column 15, lines 23-28,  “ranking the performance for each security product in term of a rate of malware detection” ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeda with Hart. This would have been obvious because one of ordinary skill in the art would have been motivated to identify and select a security product that would contribute to the detection of the greatest number of malware incidents.
	While Hart disclose previously collected network message (column 8, lines 58-65),  Hart does not specifically disclose network message previously collected is from in-vehicle  network. However, it is noted that the process of determining detection techniques based on a history of detection does not depend on a particular network type. The process of determining detection techniques would have been performed the same regardless of the type of the network. In  other word, Hart is clearly capable to determine detection techniques based on a history of detection applied to a different type of network message (i.e., in-vehicle  network).
	As per claim 10,  Maeda discloses all limitations of claim as applied to claim 8 above. Maeda does not explicitly disclose but in an analogous art Hart discloses wherein the determining of the application order of the multiple detection techniques includes: changing, by the processor, the application order of the multiple detection techniques to assign a detection technique that was successful in detecting the security threat message a higher priority over other detection techniques to apply to the new network message (column 12, lines 55-67, and  column 15, lines 19-31 “categorization module 215 may determine the performance of each software application in detecting malware incidents…[f]or example, categorization module 215 may determine that a first endpoint protection software application performs better than a second endpoint protection software application. [a]ccordingly, the categorization module 215 may rank the first end point protection software application above the second end point protection software application”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeda with Hart. This would have been obvious because one of ordinary skill in the art would have been motivated to identify and select a security product that would contribute to the detection of the greatest number of malware incidents.
	As per claim 11,  Maeda discloses all limitations of claim as applied to claim 8 above. Maeda does not explicitly disclose but in an analogous art, Hart discloses wherein the determining of the application order of the multiple detection techniques includes: counting, by the processor, a cumulative number of times successful in detecting the security threat message for each of the multiple detection techniques (figure 4, “Incident Count”, and column 14, lines 17-27, “the malware incident table 400 may identify a malware incident indicator such as an incident count, as illustrated. [t]he incident count may identify a number of malware detections and/or preventions made by the respective security product”); and changing, by the processor, the application order of the multiple detection techniques in descending order of cumulative numbers of times for respective ones of the multiple detection techniques (column 15, lines 19-31, “ [a]t  block 615, method 600 may include ranking the performance of each security product individually. [f]or example, method 600 may include ranking the performance of each security product in term of a rate of malware detection and/or rate of prevention of malware infection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeda with Hart. This would have been obvious because one of ordinary skill in the art would have been motivated to identify and select a security product that would contribute to the detection of the greatest number of malware incidents.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Thomas et al. (US Publication No. 2012/0174224).
	As per claim 12, Maeda discloses all limitations of claim as applied to claim 8 above. Maeda does not explicitly disclose, but in an analogous art, Thomas discloses, wherein the multiple detection techniques includes a static detection, a misuse detection, and an anomaly detection (paragraph [0018], “[u]sing a combination of malware detection algorithms and tools, both static and dynamic analytical tolls, malware detection can be performed”, and paragraph [0060], “the network traffic are scanned with multiple AV software products, AV scanning may be used to detect computer viruses, worms, trojan horses, adware, spyware, etc.”). 	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine Maeda with Thomas. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to achieve the predictable result of detecting verity of different types of malwares.

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Galula et al., US Publication No. 2016/0381055, discloses a system and method for providing security to a network may include identifying a message sent over a network, the message related to a data transfer from an initiator to a target node, and transmitting, over the network, at least one disruptive message that causes the data transfer to fail.	
	Curnyn US Patent No. 9,294,487, discloses a method and system for provision of virus scanning capabilities in a network environment. Optimum use is made of a plurality of virus scanners by inspecting content passed over the network to identify which of the scanners is most suitable for that content. The content is then passed to the appropriate scam1ers in dependence on the results of the inspection. 
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437